UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
UNITED STATES OF AMERICA,                             :
                                                      :
                  -against-                           :                19 Cr. 809 (WHP)
                                                      :
ANTHONY COLLIER,                                      :                ORDER
                                    Defendant.        :
-------------------------------------------------------X

WILLIAM H. PAULEY III, United States District Judge:

        This Court grants the defendant’s application to release Anthony Collier subject to the

following bail conditions:

             1. The defendant shall execute a bond or an agreement to forfeit upon failing to

                 appear as required, or for any violation of any condition(s) of release, the

                 following sum of money/designated property: $50,000 bond to be secured by Toni

                 Collier.

             2. The defendant shall be subject to home incarceration enforced by location

                 monitoring with the technology at the discretion of Pretrial Services. The

                 defendant may leave his home for necessary medical treatment, meetings with

                 counsel, court appearances and any other activities approved by Pretrial Services.

                 The defendant shall pay the costs of location monitoring based on his ability to

                 pay as determined by Pretrial Services.

             3. The defendant shall not to leave the Southern District of New York until the

                 location monitoring bracelet is placed on him.

             4. The defendant shall self-quarantine for at least 14 days.
         5. Within two weeks of defendant’s release, the defendant shall purchase or secure

            an iPhone with Facetime capabilities for remote/virtual monitoring by Pretrial

            Services.

         6. The defendant is subject to supervision as directed by Pretrial Services.

         7. The defendant shall surrender all travel documents and make no new applications.

         8. The defendant is restricted to the Southern District of Florida, the Southern

            District of New York and the Eastern District of New York, as well as districts in

            between as necessary to travel to and from Court/legal meetings.

         9. The defendant shall not access the personal identifiable information of others.

         10. The defendant shall not open any new bank accounts without the permission of

            Pretrial Services.

         11. The defendant shall not access online financial information.

         12. All of defendant’s bail conditions must be met prior to her release.

         13. This order shall be effective for a period not to exceed 60 days, at which time the

            need for continued release under the “compelling reason” that release was ordered

            shall be revisited by the Court.



Dated: March 30, 2020
       New York, New York
